Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This action is responsive to application filed on December 4, 2020. The Preliminary Amendment filed on June 10, 2021 has been entered. Claims 1-20 have been cancelled and claims 21-37 have been presented for examination. Claims 21-37 have been examined.

Priority/Continuity Information
 It is acknowledged that the instant application is a continuation of and claims priority to U.S. Patent Application No. 16/453,336 filed on 06/26/2019 (now PAT 10863938), which application is a continuation of U.S. Patent Application No. 16/047,364 filed on 07/27/2018 (now PAT 10342470), which application is a continuation of U.S. Patent Application No. 15/388,075 filed on 12/22/2016 (now PAT 10039482), which application is a continuation of U.S. Patent Application No. 14/821,590 filed on 08/07/2015 (now PAT 9560998), which application is a continuation of U.S. Patent Application No. 14/573,332 filed on 12/17/2014 (now PAT 9107626), which application is a continuation of U.S. Patent Application No. 13/015,207 filed on 01/27/2011 (now PAT 8922382), which application is a continuation of U.S. Patent Application No. 11/580,214 filed on 10/12/2006 (now PAT 7880626).

Drawings
The drawings filed on 12/04/2020 are acknowledged and are acceptable.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-37 are rejected under 35 U.S.C. 102 (b) as being anticipated by Li et al. (U.S Publication No. 2004/0267103 A1; hereinafter “Li”).

As per claim 21, Li discloses a physiological sensor (fig. 2: sensor assembly 10 comprises a sensor 12) comprising:
at least one emitter (fig. 3: LED’s 10A, 10B) configured to transmit light (para. [0053]);
photodiode 32) configured to detect the light after the light has interacted with a measurement site and further configured to generate a signal responsive to the detected light (para. [0066]); and
a memory device (para. [0023]) storing information indicating how to calculate a remaining useful life of the sensor (para. [0024]-[0040] & [0062]: an information circuit 18 is incorporated into the sensor. The information circuit 18 may store a number of different pieces of information including information regarding previous usage of sensor assemblies 10, which information is construed as information indicating how to calculate a life expectancy of the sensor since it is used to determine if the service life of the sensor has been exceeded), wherein the information associates a plurality of weighting factors with a plurality of parameters (para. [0055]-[0061]: The sensor may comprise a timer. The timer may be integrated with the information containing circuit; The timer may track the duration of events of significance to the sensor [i.e. associates a weighting factor with a sensor parameter]. For example, the timer may track one or more of: [0057] a cumulative time during which the sensor has been “on”; [0058] a cumulative time during which an active component in the sensor has been operating; [0059] a cumulative time during which the sensor has been acquiring data from a subject; and, [0060] a cumulative time since an event, such as a sensor reset, a sensor error, the sensor was calibrated, an interruption in a signal detected by the sensor, an unusual signal condition, or the like [i.e. a plurality of weighting factors associated with a plurality of parameters]),
wherein a separately housed patient monitor (figs 3 & 4: monitoring device 20) is configured to obtain the information from the sensor (e.g. para. [0063]-[0064] & [0084]) and is further configured to estimate the remaining useful life of the sensor based at least in part on at least one of the plurality of weighting factors (para. [0071]-[0076]: monitoring device 20 comprises a sensor validation function 40. Sensor validation function 40 retrieves information regarding previous usage of sensor assemblies 10 from information circuits 18 and determines if the service life of any one of sensors has been exceeded. This determination may be based upon: whether the information from information circuit [0072] 18 indicates that the sensor assembly has been previously been used—for example, for sensor assemblies designed for single use; whether a cumulative service life exceeds a threshold value; whether a lifespan has been exceeded from the time that the sensor assembly [0074] 10 was first used or manufactured; whether an excessive time has passed since the sensor assembly [0075] 10 was last calibrated; and so on; also see para. [0084] & [0091]-[0093]).

As per claim 22, claim 21 is incorporated and Li discloses: wherein the information associates a first weighting factor with a first parameter of the plurality of parameters and associates a second weighting factor with a second parameter of the plurality of parameters, wherein the first parameter is different from the second parameter (e.g. para. [0034]-[0040] & [0055]-[0061]: the first parameter may be, for example, information about a cumulative length of time during which the sensor was used; the second parameter may be, for example, information about a number of times that the sensor has been used).

As per claim 23, claim 21 is incorporated and Li discloses: wherein the memory device stores at least a portion of the information in an electrically erasable programmable read-only memory (EEPROM) (para. [0023] & [0091]).

As per claim 24, claim 21 is incorporated and Li discloses: wherein the information comprises a mathematical function, wherein an estimated remaining useful life of the sensor is an output of the mathematical function (fig. 4: items 40-49; para. [0070]-[0082]).

As per claim 25, claim 21 is incorporated and Li discloses: wherein the memory device stores values associated with each of the plurality of parameters (para. [0024]-[0040] & [0062]: an information circuit 18 is incorporated into the sensor. The information circuit 18 may store a number of different pieces of information including information regarding previous usage of sensor assemblies 10), wherein the separately housed patient monitor uses at least one of the values to estimate the remaining useful life of the sensor (para. [0064] & [0071]-[0075]: monitoring device 20 comprises a sensor validation function 40. Sensor validation function 40 retrieves information regarding previous usage of sensor assemblies 10 from information circuits 18 and determines if the service life of any one of sensors has been exceeded).
As per claim 26, claim 21 is incorporated and Li discloses: wherein the memory device comprises a read only portion and a read/write portion, wherein the plurality of parameters is stored in the read/write portion of the memory device, wherein the information indicating how to calculate a remaining useful life of the sensor is stored in the read only portion of the memory device (para. [0023] & [0091]-[0092]).

Method claims 27-32 are rejected for the same reasons as apparatus claims 21-26 above for having similar limitations and being similar in scope.

As per claim 33, Li discloses a patient monitor (figs 3 & 4: monitoring device 20) comprising:
an input configured to communicatively couple with a sensor (figs. 1-2; para. [0063]-[0066]: monitoring device 20 is connected to a sensor assembly 10 comprising a sensor 12 by way of connector 16), the sensor comprising an emitter (fig. 3: LED’s 10A, 10B) configured to transmit light (para. [0053]) and a detector (fig. 3: photodiode 32) configured to detect the light after the light has interacted with a measurement site and further configured to generate a signal responsive to the detected light (para. [0066]); and
a processor in communication with the input (fig. 4; para. [0014] & [0070]: the monitoring device 20 comprises a processor connected to retrieve the stored information from each of the plurality of sensors) and configured to:
obtain information indicating how to calculate a remaining useful life of the sensor (para. [0024]-[0040], [0062]-[0064] & [0084]: an information circuit 18 is incorporated into the sensor. The information circuit 18 may store a number of different pieces of information including information regarding previous usage of sensor assemblies 10, which information is construed as information indicating how to calculate a life expectancy of the sensor since it is used to determine if the service life of the sensor has been exceeded), wherein the information associates a plurality of weighting factors with a plurality of parameters (para. [0055]-[0061]: The sensor may comprise a timer. The timer may be integrated with the information containing circuit; The timer may track the duration of events of significance to the sensor [i.e. associates a weighting factor with a sensor parameter]. For example, the timer may track one or more of: [0057] a cumulative time during which the sensor has been “on”; [0058] a cumulative time during which an active component in the sensor has been operating; [0059] a cumulative time during which the sensor has been acquiring data from a subject; and, [0060] a cumulative time since an event, such as a sensor reset, a sensor error, the sensor was calibrated, an interruption in a signal detected by the sensor, an unusual signal condition, or the like [i.e. a plurality of weighting factors associated with a plurality of parameters]); and
estimate the remaining useful life of the sensor based at least in part on at least one of the plurality of weighting factors (para. [0071]-[0076]: monitoring device 20 comprises a sensor validation function 40. Sensor validation function 40 retrieves information regarding previous usage of sensor assemblies 10 from information circuits 18 and determines if the service life of any one of sensors has been exceeded. This determination may be based upon: whether the information from information circuit [0072] 18 indicates that the sensor assembly has been previously been used—for example, for sensor assemblies designed for single use; whether a cumulative service life exceeds a threshold value; whether a lifespan has been exceeded from the time that the sensor assembly [0074] 10 was first used or manufactured; whether an excessive time has passed since the sensor assembly [0075] 10 was last calibrated; and so on; also see para. [0084] & [0091]-[0093]).

As per claim 34, claim 33 is incorporated and Li discloses: wherein the information associates a first weighting factor with a first parameter of the plurality of parameters and associates a second weighting factor with a second parameter of the plurality of parameters, wherein the first parameter is different from the second parameter (e.g. para. [0034]-[0040] & [0055]-[0061]: the first parameter may be, for example, information about a cumulative length of time during which the sensor was used; the second parameter may be, for example, information about a number of times that the sensor has been used).

As per claim 35, claim 33 is incorporated and Li discloses: wherein the sensor stores at least a portion of the information in an electrically erasable programmable read-only memory (EEPROM) (para. [0023] & [0091]).

As per claim 36, claim 33 is incorporated and Li discloses: wherein the information comprises a mathematical function, wherein an estimated remaining useful life of the sensor is an output of the mathematical function (fig. 4: items 40-49; para. [0070]-[0082]).
As per claim 37, claim 33 is incorporated and Li discloses: wherein the sensor stores values associated with each of the plurality of parameters (para. [0024]-[0040] & [0062]: an information circuit 18 is incorporated into the sensor. The information circuit 18 may store a number of different pieces of information including information regarding previous usage of sensor assemblies 10), wherein the processor is further configured to obtain at least one of the plurality of weighting factors (para. [0055]-[0064] & [0084]), wherein to estimate the remaining useful life, the processor is further configured to estimate the remaining useful life based at least in part on at least one of the plurality of weighting factors (para. [0071]-[0076]: monitoring device 20 comprises a sensor validation function 40. Sensor validation function 40 retrieves information regarding previous usage of sensor assemblies 10 from information circuits 18 and determines if the service life of any one of sensors has been exceeded. This determination may be based upon: whether the information from information circuit [0072] 18 indicates that the sensor assembly has been previously been used—for example, for sensor assemblies designed for single use; whether a cumulative service life exceeds a threshold value; whether a lifespan has been exceeded from the time that the sensor assembly [0074] 10 was first used or manufactured; whether an excessive time has passed since the sensor assembly [0075] 10 was last calibrated; and so on; also see para. [0084] & [0091]-[0093]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 21-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent Nos. 10,863,938, 10,342,470, 10,039,482, 9,560,998, 9,107,626, 8,922,382, and 7,880,626. Although the conflicting claims are not identical, they are not patentably distinct from each other because patent claims are narrower and thus teach all the limitations of instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov